IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JEROME GEE,                              NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2294

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Jerome Gee, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion for

postconviction relief rendered November 22, 2013, in Leon County Circuit Court case

number 2005-CF-1524 is granted. Upon issuance of mandate, a copy of this opinion

shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.